Exhibit 10.1

EXECUTION VERSION

CONTINGENT VALUE RIGHTS AGREEMENT

THIS CONTINGENT VALUE RIGHTS AGREEMENT (this “Agreement”), dated as of August 6,
2020, is entered into by and among Unum Therapeutics Inc., a Delaware
corporation (the “Company”) and Computershare Inc., a Delaware corporation
(“Computershare”), and its wholly-owned subsidiary, Computershare Trust Company,
N.A., a federally chartered trust company (collectively, as “Rights Agent”).

RECITALS

WHEREAS, the Company, Utah Merger Sub 1 LLC, a Delaware limited liability
company and wholly-owned subsidiary of the Company (“First Merger Sub”), Utah
Merger Sub 2 LLC, a Delaware limited liability company and wholly-owned
subsidiary of the Company (“Second Merger Sub” and together with First Merger
Sub, “Merger Subs”), and Kiq, LLC, a Delaware limited liability company (“Kiq”),
have entered into an Agreement and Plan of Merger, dated as of July 6, 2020 (the
“Merger Agreement”), pursuant to which (i) First Merger Sub will merge with and
into Kiq (the “First Merger”), with Kiq surviving the First Merger as a
wholly-owned subsidiary of the Company and (ii) immediately following the First
Merger, Kiq will merger with and into Second Merger Sub (the “Second Merger” and
together with the First Merger, the “Merger”), with Second Merger Sub surviving
the Second Merger;

WHEREAS, pursuant to the Merger Agreement, and in accordance with the terms and
conditions thereof, the Company has agreed to provide to the Holders (as defined
herein) contingent value rights as hereinafter described;

WHEREAS, the parties have done all things reasonably necessary to make the
contingent value rights, when issued pursuant to the Merger Agreement and
hereunder, the valid obligations of the Company and to make this Agreement a
valid and binding agreement of the Company, in accordance with its terms; and

NOW, THEREFORE, in consideration of the premises and the consummation of the
transactions referred to above, it is mutually covenanted and agreed, for the
proportionate benefit of all Holders, as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions.

Capitalized terms used but not otherwise defined herein have the meanings
ascribed thereto in the Merger Agreement. The following terms have the meanings
ascribed to them as follows:

“Acting Holders” means, at the time of determination, the Holders of more than
25% of the outstanding CVRs, as reflected on the CVR Register.

“Assignee” has the meaning set forth in Section 7.5.



--------------------------------------------------------------------------------

“Calendar Quarter” means the successive periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 or December 31, for so
long as this Agreement is in effect; provided, however that (a) the first
Calendar Quarter shall commence on the date of this Agreement and shall end on
the first September 30 thereafter, and (b) the last Calendar Quarter shall
commence on the first day after the full Calendar Quarter immediately preceding
the effective date of the termination or expiration of this Agreement and shall
end on the effective date of the termination or expiration of this Agreement.

“Common Stock” means the common stock, $0.001 par value, of the Company.

“CVR” means a contingent contractual right of Holders to receive CVR Payments
pursuant to the Merger Agreement and this Agreement.

“CVR Cash Payment” means a cash payment equal to the Net Proceeds received by
the Company in a given Calendar Quarter ending on or after March 31, 2021.

“CVR Payment” means any CVR Cash Payment or CVR Share Payment; provided that the
Company, in its reasonable discretion as resolved by the Company’s Board of
Directors, may withhold up to 10% of any CVR Payment to provide for the
satisfaction of (i) indemnity obligations under any Disposition Agreement in
excess of any escrow fund established therein, in each case to the extent not
already deducted as Permitted Deductions and (ii) any Loss arising out of any
third-party claims, demands, actions, or other proceedings relating to or in
connection with any Potentially Transferable Assets during the CVR Term;
provided, further, that any such withheld Net Proceeds shall be distributed (net
of any Permitted Deductions satisfied therefrom) to the Holders no later than
three (3) years following the date such Net Proceeds would have otherwise been
distributed to the Holders in the CVR Payment from which such Net Proceeds were
otherwise deducted.

“CVR Payment Amount” means with respect to each CVR Payment and each Holder, an
amount equal to such CVR Payment divided by the total number of CVRs and then
multiplied by the total number of CVRs held by such Holder as reflected on the
CVR Register.

“CVR Payment Period” means a period equal to a Calendar Quarter ending at any
time after the effective date of a Disposition Agreement.

“CVR Payment Statement” means, for a given CVR Payment Period during the CVR
Term, a written statement of the Company, signed on behalf of the Company
setting forth in reasonable detail the calculation of the applicable CVR Payment
for such CVR Payment Period.

“CVR Register” has the meaning set forth in Section 2.3(b).

“CVR Share Payment” means a number of shares of Common Stock equal to the
quotient determined by dividing (i) the Net Proceeds received by the Company in
a given Calendar Quarter ending on or prior to December 31, 2020 by (ii) the
closing price of a share of Common Stock on The Nasdaq Stock Market LLC (or such
other Nasdaq market on which the Common Stock then trades) on the Closing Date.

 

2



--------------------------------------------------------------------------------

“CVR Term” means the period beginning on the Closing and ending upon the third
anniversary of this Agreement.

“Disposition” means the sale, license, transfer or disposition of any
Potentially Transferable Asset (including any such sale or disposition of equity
securities in any Subsidiary established by the Company to hold any right, title
or interest in or to any Potentially Transferable Asset), in each case during
the Disposition Period.

“Disposition Agreement” means a definitive written agreement providing for a
transaction or series of transactions between the Company or its Affiliates and
any Person who is not an Affiliate of the Company regarding a Disposition.

“Disposition Period” means the period beginning on the execution date of the
Merger Agreement and ending on December 31, 2020.

“Gross Proceeds” means, without duplication, the sum of all cash consideration
or marketable securities actually received by the Company or its Affiliates
during the CVR Term in consideration for a Disposition pursuant to a Disposition
Agreement. The value of any marketable securities (whether debt or equity) shall
be equal to the volume weighted average of their closing market prices for the
five (5) trading days ending the day prior to the date of payment to, or receipt
by, the Company or its relevant Affiliate.

“Holder” means, at the relevant time, a Person in whose name CVRs are registered
in the CVR Register.

“Loss” has the meaning set forth in Section 3.2(g).

“Net Proceeds” means, for any CVR Payment Period, Gross Proceeds minus Permitted
Deductions, all as calculated, to the extent in accordance with GAAP, in a
manner consistent with the Company’s accounting practices and the most recently
filed annual audited financial statements with the SEC, except as otherwise set
forth herein. For clarity, to the extent Permitted Deductions exceed Gross
Proceeds for any CVR Payment Period, any excess Permitted Deductions shall be
applied against Gross Proceeds in subsequent CVR Payment Periods.

“Notice” has the meaning set forth in Section 7.1.

“Officer’s Certificate” means a certificate signed by the chief executive
officer and the chief financial officer of the Company, in their respective
official capacities.

“Party” means the Company or the Rights Agent.

“Permitted Deductions” means the sum of:

(a) any applicable Tax (including any applicable value added or sales taxes)
imposed on Gross Proceeds and payable by the Company or any of its Affiliates
(regardless of whether the due date for such Taxes arises during or after the
Disposition Period) and, without duplication, any income or other similar Taxes
payable by the Company or any of its Affiliates that would not have been
incurred by the Company or any of its Affiliates but for the Gross

 

3



--------------------------------------------------------------------------------

Proceeds; provided that, for purposes of calculating income Taxes incurred by
the Company or its Affiliates in respect of the Gross Proceeds, any such income
Taxes shall be computed based on the gain recognized by the Company or its
Affiliates from the Disposition after reduction for any net operating loss
carryforwards or other Tax attributes of the Company or its Affiliates as of the
Closing Date that are available to offset such gain after taking into account
any limits of the usability of such attributes, including under Section 382 of
the Code as determined by the Company’s tax advisers (and for the sake of
clarity such income taxes shall be calculated without taking into account any
net operating losses or other tax attributes generated by the Company or its
Affiliates after the Closing Dates);

(b) any expenses incurred by the Company or any of its Affiliates in respect of
its performance of this Agreement following the Closing Date or in respect of
its performance of any Contract in connection with any Potentially Transferable
Asset, including any costs related to the prosecution, maintenance or
enforcement by the Company or any of its Subsidiaries of intellectual property
rights (but excluding any costs related to a breach of this Agreement, including
costs incurred in litigation in respect of the same);

(c) any expenses incurred or accrued by the Company or any of its Affiliates in
connection with the negotiation, entry into and closing of any Disposition of
any Potentially Transferable Asset, including any brokerage fee, finder’s fee,
opinion fee, success fee, transaction fee, service fee or other fee, commission
or expense owed to any broker, finder, investment bank, auditor, accountant,
counsel, advisor or other third party in relation thereto;

(d) any Losses incurred or reasonably expected to be incurred by the Company or
any of its Affiliates arising out of any third-party claims, demands, actions,
or other proceedings relating to or in connection with any Disposition,
including indemnification obligations of the Company or any of its Affiliates
set forth in any Disposition Agreement;

(e) any proceeds in consideration for a Disposition pursuant to a Disposition
Agreement included in the final determination of Utah Net Cash in accordance
with the Merger Agreement;

(f) any Liabilities borne by the Company or any of its Affiliates pursuant to
Contracts related to Potentially Transferable Assets, including costs arising
from the termination thereof; and

(g) any Liabilities existing or incurred during the CVR Term that would have
been required to be included in the calculation of Utah Net Cash to the extent
not taken account in the calculation of Utah Net Cash.

“Permitted Transfer” means a transfer of CVRs (a) upon death of a Holder by will
or intestacy; (b) pursuant to a court order; (c) by operation of law (including
by consolidation or merger) or without consideration in connection with the
dissolution, liquidation or termination of any corporation, limited liability
company, partnership or other entity; (d) in the case of CVRs held in book-entry
or other similar nominee form, from a nominee to a beneficial owner and, if
applicable, through an intermediary, to the extent allowable by DTC; or (e) as
provided in Section 2.6.

 

4



--------------------------------------------------------------------------------

“Potentially Transferable Assets” means the tangible and intangible assets
primarily used in or primarily related to the Company’s Bolt-On Chimeric
Receptor (BOXR) technology, Antibody-Coupled T cell Receptor (ACTR) technology,
Autologous Cell Therapy Industrial Automation (ACTIA) technology or Cell On-site
Processing (COPR) technology.

“Rights Agent” means the Rights Agent named in the first paragraph of this
Agreement, until a successor Rights Agent will have become the Rights Agent
pursuant to the applicable provisions of this Agreement, and thereafter “Rights
Agent” will mean such successor Rights Agent.

“Special Committee” has the meaning set forth in Section 4.2(a).

ARTICLE 2

CONTINGENT VALUE RIGHTS

Section 2.1 Holders of CVRs; Appointment of Rights Agent.

(a) The CVRs represent the rights of Holders to receive CVR Cash Payments or CVR
Share Payments pursuant to this Agreement. The initial Holders will be the
holders of Common Stock as of immediately prior to the Effective Time. One CVR
will be issued with respect to each share of Common Stock that is outstanding as
of immediately prior to the Effective Time (including, for the avoidance of
doubt, those shares of Common Stock issued upon settlement of Utah Restricted
Stock Units pursuant to Section 6.7 of the Merger Agreement).

(b) the Company hereby appoints the Rights Agent to act as Rights Agent for the
Company in accordance with the express terms and conditions set forth in this
Agreement, and the Rights Agent hereby accepts such appointment.

Section 2.2 Non-transferable.

The CVRs may not be sold, assigned, transferred, pledged, encumbered or in any
other manner transferred or disposed of, in whole or in part, other than through
a Permitted Transfer. The CVRs will not be listed on any quotation system or
traded on any securities exchange.

Section 2.3 No Certificate; Registration; Registration of Transfer; Change of
Address.

(a) The CVRs will be issued in book-entry form only and will not be evidenced by
a certificate or other instrument.

(b) The Rights Agent shall create and maintain a register (the “CVR Register”)
for the purpose of registering CVRs and Permitted Transfers. The CVR Register
will be created, and CVRs will be distributed, pursuant to written instructions
to the Rights Agent from the Company. The CVR Register will initially show one
position for Cede & Co. representing shares of Common Stock held by DTC on
behalf of the street holders of the shares of Common Stock held by such holders
as of immediately prior to the Effective Time. The Rights Agent will have no
responsibility whatsoever directly or indirectly to the street name holders with
respect to transfers of CVRs. With respect to any payments or issuances to be
made

 

5



--------------------------------------------------------------------------------

under Section 2.4 below, the Rights Agent will accomplish the payment to any
former street name holders of shares Common Stock by sending one lump-sum
payment or issuance to DTC. The Rights Agent will have no responsibilities
whatsoever with regard to the distribution of payments or shares of Common Stock
by DTC to such street name holders.

(c) Subject to the restrictions on transferability set forth in Section 2.2,
every request made to transfer a CVR must be in writing and accompanied by a
written instrument of transfer in form reasonably satisfactory to the Rights
Agent pursuant to its guidelines or procedures, including a guaranty of
signature by an “eligible guarantor institution” that is a member or participant
in the Securities Transfer Agents Medallion Program, duly executed and properly
completed by the Holder thereof, the Holder’s attorney duly authorized in
writing, the Holder’s personal representative or the Holder’s survivor, and
setting forth in reasonable detail the circumstances relating to the transfer.
Upon receipt of such written notice, the Rights Agent shall, subject to its
reasonable determination that the transfer instrument is in proper form and the
transfer otherwise complies with the other terms and conditions of this
Agreement (including the provisions of Section 2.2), register the transfer of
the CVRs in the CVR Register. The Company and Rights Agent may require evidence
of payment of a sum sufficient to cover any stamp, documentary, registration, or
other Tax or governmental charge that is imposed in connection with any such
registration of transfer (or evidence that such Taxes and charges are not
applicable). The Rights Agent shall have no duty or obligation to take any
action under any section of this Agreement that requires the payment by a Holder
of a CVR of applicable taxes or charges unless and until the Rights Agent is
satisfied that all such taxes or charges have been paid. All duly transferred
CVRs registered in the CVR Register will be the valid obligations of the Company
and will entitle the transferee to the same benefits and rights under this
Agreement as those held immediately prior to the transfer by the transferor. No
transfer of a CVR will be valid until registered in the CVR Register.

(d) A Holder may make a written request to the Rights Agent to change such
Holder’s address of record in the CVR Register. The written request must be duly
executed by the Holder. Upon receipt of such written notice, the Rights Agent
shall, subject to its reasonable determination that the transfer instrument is
in proper form, promptly record the change of address in the CVR Register. The
Acting Holders may, without duplication, make a written request to the Rights
Agent for a list containing the names, addresses and number of CVRs of the
Holders that are registered in the CVR Register. Upon receipt of such written
request from the Acting Holders, the Rights Agent shall promptly deliver a copy
of such list to the Acting Holders.

(e) The Company will provide written instructions to the Rights Agent for the
distribution of CVRs to holders of Common Stock as of immediately prior to the
Effective Time (the “Record Time”). Subject to the terms and conditions of this
Agreement and the Company’s prompt confirmation of the Effective Time, the
Rights Agent shall effect the distribution of the CVRs, less any applicable tax
withholding, to each holder of Common Stock as of the Record Time by the mailing
of a statement of holding reflecting such CVRs.

 

6



--------------------------------------------------------------------------------

Section 2.4 Payment Procedures.

(a) No later than forty-five (45) days following the end of each Calendar
Quarter that ends on or prior to December 31, 2020, commencing with the first
CVR Payment Period in which the Company or its Affiliates receives Gross
Proceeds, the Company shall deliver to the Rights Agent a CVR Payment Statement
for such CVR Payment Period. Concurrent with the delivery of each CVR Payment
Statement, on the terms and conditions of this Agreement, the Company will make
appropriate arrangements with the Rights Agent for shares of Common Stock
represented by book-entry shares to be issued as the CVR Share Payment. Upon
receipt of the book-entry shares referred to in the foregoing sentence, the
Rights Agent shall promptly (and in any event, within ten (10) Business Days)
distribute to each Holder by book-entry an amount of shares of Common Stock
equal to such Holder’s CVR Payment Amount; provided that to the extent the
foregoing would result in a Holder receiving a fractional share of Common Stock,
such Holder shall forfeit such fractional share. The Rights Agent shall
promptly, and in any event within ten (10) Business Days after receipt of a CVR
Payment Statement under this Section 2.4(a), send each Holder at its registered
address a copy of such statement. Without limiting any of the rights of the
Rights Agent under the Agreement, for the avoidance of doubt, except as set
forth in Section 4.5, the Company shall have no further liability in respect of
the relevant CVR Share Payment upon delivery instructions to the Rights Agents
of such CVR Share Payment in accordance with this Section 2.4(a) and the
satisfaction of each of the Company obligations set forth in this
Section 2.4(a).

(b) No later than forty-five (45) days following the end of each Calendar
Quarter during the CVR Term beginning with the Calendar Quarter ending on
March 31, 2021, commencing with the first CVR Payment Period in which the
Company or its Affiliates receives Gross Proceeds, the Company shall deliver to
the Rights Agent a CVR Payment Statement for the such CVR Payment Period.
Concurrent with the delivery of each CVR Payment Statement, on the terms and
conditions of this Agreement, the Company shall pay the Rights Agent in U.S.
dollars an amount equal to one-hundred percent (100%) of the Net Proceeds (if
any) (subject to the proviso in the definition of the term “CVR Payment”) for
the applicable CVR Payment Period. Such amount of Net Proceeds will be
transferred by wire transfer of immediately available funds to an account
designated in writing by the Rights Agent not less than twenty (20) Business
Days prior to the date of the applicable payment. Upon receipt of the wire
transfer referred to in the foregoing sentence, the Rights Agent shall promptly
(and in any event, within ten (10) Business Days) pay, by check mailed,
first-class postage prepaid, to the address each Holder set forth in the CVR
Register at such time or by other method of deliver as specified by the
applicable Holder in writing to the Rights Agent, an amount equal to such
Holder’s CVR Payment Amount. The Rights Agent shall as soon as practicable after
receipt of a CVR Payment Statement under this Section 2.4(b), send each Holder
at its registered address a copy of such statement. For the avoidance of doubt
the Company shall have no further liability in respect of the relevant CVR Cash
Payment upon delivery of such CVR Cash Payment in accordance with this
Section 2.4(b) and the satisfaction of each of the Company’s obligations set
forth in this Section 2.4(b).

(c) The Rights Agent shall solicit from each Holder an IRS Form W-9 or
applicable IRS Form W-8 at such time or times as is necessary to permit any
payment under this Agreement to be made without U.S. federal backup
withholding.    That notwithstanding, the Company shall be entitled to deduct
and withhold and hereby authorizes the Rights Agent to deduct and withhold, any
tax or similar governmental charge or levy, that is required to be

 

7



--------------------------------------------------------------------------------

deducted or withheld under applicable law from any amounts payable pursuant to
this Agreement (“Withholding Taxes”). To the extent the amounts are so withheld
by the Company or the Rights Agent, as the case may be, and paid over to the
appropriate Governmental Authority, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the person in respect of
whom such deduction and withholding was made. In the event the Company becomes
aware that a payment under this Agreement is subject to Withholding Taxes (other
than U.S. federal backup withholding), the Company shall use commercially
reasonable efforts to provide written notice to the Rights Agent and the Rights
Agent shall use commercially reasonable efforts to provide written notice of
such Withholding Taxes to the applicable Holders and the Company and the Holders
shall use commercially reasonable efforts cooperate with one another to minimize
taxes required by applicable law to be withheld or deducted from any payments
made under this Agreement. For the avoidance of doubt, in the event that notice
has been provided to an applicable Holder pursuant to this Section 2.4(c), no
further notice shall be required to be given for any future payments of such
Withholding Tax. The Company will provide withholding and reporting instructions
in writing to the Rights Agent from time to time as relevant, and upon request
of the Rights Agent. The Rights Agent shall have no responsibilities with
respect to tax withholding, reporting or payment except as specifically
instructed by the Company.

(d) Any portion of a CVR Payment that remains undistributed to the Holders six
(6) months after the applicable Calendar Quarter end (including by means of
uncashed checks or invalid addresses on the CVR Register) will be delivered by
the Rights Agent to the Company or a person nominated in writing by the Company
(with written notice thereof from the Company to the Rights Agent), and any
Holder will thereafter look only to the Company for payment of such CVR Payment
(which shall be without interest).

(e) If any CVR Payment (or portion thereof) remains unclaimed by a Holder two
(2) years after the applicable Calendar Quarter end (or immediately prior to
such earlier date on which such CVR Payment would otherwise escheat to or become
the property of any Governmental Authority), such CVR Payment (or portion
thereof) will, to the extent permitted by applicable Law, become the property of
the Company and will be transferred to the Company or a person nominated in
writing by the Company (with written notice thereof from the Company to the
Rights Agent), free and clear of all claims or interest of any Person previously
entitled thereto, and no consideration or compensation shall be payable
therefor. Neither the Company nor the Rights Agent will be liable to any Person
in respect of a CVR Payment delivered to a public official pursuant to any
applicable abandoned property, escheat or similar legal requirement under
applicable Law. In addition to and not in limitation of any other indemnity
obligation herein, the Company agrees to indemnify and hold harmless the Rights
Agent with respect to any liability, penalty, cost or expense the Rights Agent
may incur or be subject to in connection with transferring such property to the
Company, a public office or a person nominated in writing by the Company.

Section 2.5 No Voting, Dividends or Interest; No Equity or Ownership Interest.

(a) Except for those associated with an actual CVR Share Payment, if and when
issued, the CVRs will not have any voting or dividend rights, and interest will
not accrue on any amounts payable in respect of CVRs to any Holder.

 

8



--------------------------------------------------------------------------------

(b) Except for those associated with an actual CVR Share Payment, if and when
issued, the CVRs will not represent any equity or ownership interest in the
Company or in any constituent company to the Merger. It is hereby acknowledged
and agreed that a CVR shall not constitute a security of the Company.

(c) Nothing contained in this Agreement shall be construed as conferring upon
any Holder, by virtue of the CVRs, any rights or obligations of any kind or
nature whatsoever as a stockholder or member of the Company or any of its
subsidiaries either at law or in equity. The rights of any Holder and the
obligations of the Company and its Affiliates and their respective officers,
directors and controlling Persons are contract rights limited to those expressly
set forth in this Agreement.

(d) It is hereby acknowledged and agreed that the CVRs and the possibility of
any payment hereunder with respect thereto are highly speculative and subject to
numerous factors outside of the Company’s control, and there is no assurance
that Holders will receive any payments under this Agreement or in connection
with the CVRs. Each Holder acknowledges that it is highly possible that no
Disposition will occur prior to the expiration of the Disposition Period and
that there will not be any Gross Proceeds that may be the subject of a CVR
Payment Amount. It is further acknowledged and agreed that neither the Company
nor its Affiliates owe, by virtue of their obligations under this Agreement, a
fiduciary duty or any implied duties to the Holders and the parties hereto
intend solely the express provisions of this Agreement to govern their
contractual relationship with respect to the CVRs. It is acknowledged and agreed
that this Section 2.5(d) is an essential and material term of this Agreement.

Section 2.6 Ability to Abandon CVR.

A Holder may at any time, at such Holder’s option, abandon all of such Holder’s
remaining rights represented by CVRs by transferring such CVR to the Company or
a Person nominated in writing by the Company (with written notice thereof from
the Company to the Rights Agent) without consideration in compensation therefor,
and such rights will be cancelled, with the Rights Agent being promptly notified
in writing by the Company of such transfer and cancellation. Nothing in this
Agreement is intended to prohibit the Company or its Affiliates from offering to
acquire or acquiring CVRs, in private transactions or otherwise, for
consideration in its sole discretion.

Section 2.7 Opinion of Counsel. The Company shall provide an opinion of counsel
prior to the first CVR Payment Period to set up a reserve of Common Stock. The
opinion shall state that all Common Stock, as applicable, are: registered under
the Securities Act of 1933, as amended, or are exempt from such registration;
and validly issued, fully paid and non-assessable.

 

9



--------------------------------------------------------------------------------

ARTICLE 3

THE RIGHTS AGENT

Section 3.1 Certain Duties and Responsibilities.

(a) The Rights Agent will not have any liability for any actions taken or not
taken in connection with this Agreement, except to the extent such liability
arises as a result of the willful misconduct, bad faith or gross negligence of
the Rights Agent (in each case as determined by a final non-appealable judgment
of court of competent jurisdiction). Notwithstanding anything in this Agreement
to the contrary, any liability of the Rights Agent under this Agreement will be
limited to the amount of annual fees paid by the Company to the Rights Agent
(but not including reimbursable expenses and other charges) during the eighteen
(18) months immediately preceding the event for which recovery from the Rights
Agent is being sought. Anything to the contrary notwithstanding, in no event
will the Rights Agent be liable for special, punitive, indirect, incidental or
consequential loss or damages of any kind whatsoever (including, without
limitation, lost profits), even if the Rights Agent has been advised of the
likelihood of such loss or damages, and regardless of the form of action.

(b) The Rights Agent shall not have any duty or responsibility in the case of
the receipt of any written demand from any Holder with respect to any action or
default by any person or entity, including, without limiting the generality of
the foregoing, any duty or responsibility to initiate or attempt to initiate any
proceedings at law or otherwise or to make any demand upon the Company or Kiq.
The Rights Agent may (but shall not be required to) enforce all rights of action
under this Agreement and any related claim, action, suit, audit, investigation
or proceeding instituted by the Rights Agent may be brought in its name as the
Rights Agent and any recovery in connection therewith will be for the
proportionate benefit of all the Holders, as their respective rights or
interests may appear on the CVR Register.

Section 3.2 Certain Rights of Rights Agent.

(a) The Rights Agent undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement, and no implied covenants or
obligations will be read into this Agreement against the Rights Agent.

(b) The Rights Agent may rely and will be protected by the Company in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order or other paper or
document believed by it to be genuine and to have been signed or presented by or
on behalf of the Company or, with respect to Section 2.3(d), the Acting Holders.

(c) Whenever the Rights Agent deems it desirable that a matter be proved or
established prior to taking or omitting any action hereunder, the Rights Agent
may rely upon an Officer’s Certificate, which certificate shall be full
authorization and protection to the Rights Agent, and the Rights Agent shall not
incur any liability and shall be held harmless by the Company for or in respect
of any action taken or omitted to be taken by it under the provisions of this
Agreement in reliance upon such Officer’s Certificate.

(d) The Rights Agent may engage and consult with counsel of its selection, and
the advice or opinion of such counsel will, in the absence of bad faith, gross
negligence or willful misconduct (in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction) on the part of the
Rights Agent, be full and complete authorization and protection in respect of
any action taken or not taken by the Rights Agent in reliance thereon.

(e) Any permissive rights of the Rights Agent hereunder will not be construed as
a duty.

 

10



--------------------------------------------------------------------------------

(f) The Rights Agent will not be required to give any note or surety in respect
of the execution of its powers or otherwise under this Agreement.

(g) The Company agrees to indemnify the Rights Agent for, and to hold the Rights
Agent harmless from and against, any loss, liability, damage, judgment, fine,
penalty, cost or expense (each, a “Loss”) suffered or incurred by the Rights
Agent and arising out of or in connection with the Rights Agent’s performance of
its obligations under this Agreement, including the reasonable and documented
costs and expenses of defending the Rights Agent against any claims, charges,
demands, actions or suits arising out of or in connection in connection with the
execution, acceptance, administration, exercise and performance of its duties
under this Agreement, including the costs and expenses of defending against any
claim of liability arising therefrom, directly or indirectly, or enforcing its
rights hereunder, except to the extent such Loss has been determined by a final
non-appealable decision of a court of competent jurisdiction to have resulted
from the Rights Agent’s gross negligence, bad faith or willful misconduct;
provided that this Section 3.2(g) shall not apply with respect to income,
receipt, franchise or similar Taxes levied against the Rights Agent by a
Governmental Authority.

(h) The Company agrees (i) to pay the fees of the Rights Agent in connection
with the Rights Agent’s performance of its obligations hereunder, Exhibit A, as
agreed upon in writing by the Rights Agent and the Company on or prior to the
date of this Agreement, and (ii) to reimburse the Rights Agent for all
reasonable and documented out-of-pocket expenses and other disbursements
incurred in the preparation, delivery, negotiation, amendment, administration
and execution of this Agreement and the exercise and performance of its duties
hereunder, including all stamp and transfer Taxes (and excluding for the
avoidance of doubt, any income, receipt, franchise or similar Taxes levied
against the Rights Agent by a Governmental Authority) and governmental charges,
incurred by the Rights Agent in the performance of its obligations under this
Agreement, except that the Company will have no obligation to pay the fees of
the Rights Agent or reimburse the Rights Agent for the fees of counsel in
connection with any lawsuit initiated by the Rights Agent on behalf of itself or
the Holders, except in the case of any suit enforcing the provisions of Section
2.4(a), Section 2.4(b) or Section 3.2(g), if the Company is found by a court of
competent jurisdiction to be liable to the Rights Agent or the Holders, as
applicable in such suit.

(i) No provision of this Agreement shall require the Rights Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or powers
if it believes that repayment of such funds or adequate indemnification against
such risk or liability is not reasonably assured to it.

(j) The Rights Agent shall have no responsibility to the Company, any holders of
CVRs, any holders of shares of Common Stock or any other Person for interest or
earnings on any moneys held by the Rights Agent pursuant to this Agreement.

(k) The Rights Agent will not be deemed to have knowledge of any event of which
it was supposed to receive notice hereunder but has not received written notice
of such event, and the Rights Agent will not incur any liability for failing to
take action in connection therewith, in each case, unless and until it has
received such notice in writing. The Rights Agent

 

11



--------------------------------------------------------------------------------

shall not be subject to, nor be required to comply with, or determine if any
Person has complied with, the Merger Agreement or any other agreement between or
among any the Company, Kiq or Holders, even though reference thereto may be made
in this Agreement, or to comply with any notice, instruction, direction, request
or other communication, paper or document other than as expressly set forth in
this Agreement.

(l) Subject to applicable Law, (i) the Rights Agent and any shareholder,
affiliate, director, officer or employee of the Rights Agent may buy, sell or
deal in any securities of the Company or Kiq or become peculiarly interested in
any transaction in which such parties may be interested, or contract with or
lend money to such parties or otherwise act as fully and freely as though it
were not the Rights Agent under this Agreement, and (ii) nothing herein will
preclude the Rights Agent from acting in any other capacity for the Company or
for any other Person.

(m) In the event the Rights Agent reasonably believes any ambiguity or
uncertainty exists hereunder or in any notice, instruction, direction, request
or other communication, paper or document received by the Rights Agent
hereunder, the Rights Agent shall, as soon as practicable, provide notice to the
Company, and the Rights Agent, may, in its sole discretion, refrain from taking
any action, and shall be fully protected and shall not be liable in any way to
the Company or any Holder or any other Person for refraining from taking such
action, unless the Rights Agent receives written instructions from the Company
or such Holder or other Person which eliminate such ambiguity or uncertainty to
the reasonable satisfaction of the Rights Agent;

(n) The Rights Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorney or agents and the Rights Agent shall not be answerable or accountable
for any act, default, neglect or misconduct of any such attorney or agents or
for any loss to the Company or Kiq resulting from any such act, default, neglect
or misconduct, absent gross negligence, bad faith or willful misconduct (each as
determined by a final non-appealable judgment of a court of competent
jurisdiction) in the selection and continued employment thereof.

(o) The Rights Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement (except its
countersignature thereof) or be required to verify the same, and all such
statements and recitals are and shall be deemed to have been made by the Company
only.

(p) The Rights Agent shall act hereunder solely as agent for the Company and
shall not assume any obligations or relationship of agency or trust with any of
the owners or holders of the CVRs. The Rights Agent shall not have any duty or
responsibility in the case of the receipt of any written demand from any Holders
with respect to any action or default by the Company, including, without
limiting the generality of the foregoing, any duty or responsibility to initiate
or attempt to initiate any proceedings at law or otherwise or to make any demand
upon the Company.

 

12



--------------------------------------------------------------------------------

(q) The Rights Agent may rely on and be fully authorized and protected in acting
or failing to act upon (a) any guaranty of signature by an “eligible guarantor
institution” that is a member or participant in the Securities Transfer Agents
Medallion Program or other comparable “signature guarantee program” or insurance
program in addition to, or in substitution for, the foregoing; or (b) any law,
act, regulation or any interpretation of the same even though such law, act, or
regulation may thereafter have been altered, changed, amended or repealed.

(r) The Rights Agent shall not be liable or responsible for any failure of the
Company to comply with any of its obligations relating to any registration
statement filed with the Securities and Exchange Commission or this Agreement,
including without limitation obligations under applicable regulation or law.

(s) The obligations of the Company and the rights of the Rights Agent under this
Section 3.2, Section 3.1 and Section 2.4 shall survive the expiration of the
CVRs and the termination of this Agreement and the resignation, replacement or
removal of the Rights Agent.

Section 3.3 Resignation and Removal; Appointment of Successor.

(a) The Rights Agent may resign at any time by written notice to the Company.
Any such resignation notice shall specify the date on which such resignation
will take effect (which shall be at least thirty (30) days following the date
that such resignation notice is delivered), and such resignation will be
effective on the earlier of (x) the date so specified and (y) the appointment of
a successor Rights Agent.

(b) The Company will have the right to remove the Rights Agent at any time by
written notice to the Rights Agent, specifying the date on which such removal
will take effect. Such notice will be given at least thirty (30) days prior to
the date so specified (or, if earlier, the appointment of the successor Rights
Agent).

(c) If the Rights Agent resigns, is removed or becomes incapable of acting, the
Company will promptly appoint a qualified successor Rights Agent.
Notwithstanding the foregoing, if the Company fails to make such appointment
within a period of thirty (30) days after giving notice of such removal or after
it has been notified in writing of such resignation or incapacity by the
resigning or incapacitated Rights Agent, then the incumbent Rights Agent may
apply to any court of competent jurisdiction for the appointment of a new Rights
Agent. The successor Rights Agent so appointed will, upon its acceptance of such
appointment in accordance with this Section 3.3(c) and Section 3.4, become the
Rights Agent for all purposes hereunder.

(d) The Company will give notice to the Holders of each resignation or removal
of the Rights Agent and each appointment of a successor Rights Agent in
accordance with Section 7.2. Each notice will include the name and address of
the successor Rights Agent. If the Company fails to send such notice within ten
(10) Business Days after acceptance of appointment by a successor Rights Agent,
the successor Rights Agent will cause the notice to be mailed at the expense of
the Company.

(e) Notwithstanding anything to the contrary in this Section 3.3, unless
consented to in writing by the Acting Holders, the Company will not appoint as a
successor Rights Agent any Person that is not a stock transfer agent of national
reputation or the corporate trust department of a commercial bank.

 

13



--------------------------------------------------------------------------------

(f) The Rights Agent will reasonably cooperate with the Company and any
successor Rights Agent in connection with the transition of the duties and
responsibilities of the Rights Agent to the successor Rights Agent, including
the transfer of all relevant data, including the CVR Register, to the successor
Rights Agent, but such predecessor Rights Agent shall not be required to make
any additional expenditure or assume any additional liability in connection with
the foregoing.

Section 3.4 Acceptance of Appointment by Successor.

Every successor Rights Agent appointed hereunder will, at or prior to such
appointment, execute, acknowledge and deliver to the Company and to the
resigning or removed Rights Agent an instrument accepting such appointment and a
counterpart of this Agreement, and such successor Rights Agent, without any
further act, deed or conveyance, will become vested with all the rights, powers,
trusts and duties of the Rights Agent; provided that upon the request of the
Company or the successor Rights Agent, such resigning or removed Rights Agent
will execute and deliver an instrument transferring to such successor Rights
Agent all the rights, powers and trusts of such resigning or removed Rights
Agent.

ARTICLE 4

COVENANTS

Section 4.1 List of Holders.

The Company will furnish or cause to be furnished to the Rights Agent, in such
form as the Company receives from the Company’s transfer agent (or other agent
performing similar services for the Company), the names and addresses of the
Holders within fifteen (15) Business Days following the Closing Date.

Section 4.2 CVR Committee; Efforts.

(a) The Company’s Board has delegated to a special committee of the Company’s
Board of Directors (the “Special Committee”) the sole responsibility, authority
and discretion during the Disposition Period with respect to (i) managing the
Potentially Transferable Assets, and (ii) conducting any sale process (including
engagement of advisors) with respect to a Disposition during the Disposition
Period. The Special Committee shall also be empowered with the authority to
authorize and direct any officer of the Company to negotiate, execute and
deliver a definitive written agreement with respect to an Disposition Agreement
in the name and on behalf of the Company; provided, however, that no Disposition
Agreement shall be entered into without the approval of the Company’s Board of
Directors.

(b) The delegation of responsibility and authority to the Special Committee set
forth in Section 4.2(a) shall not be revoked or modified at any time during the
Disposition Period. The Special Committee and the Company’s Board of Directors
shall not owe fiduciary duties to the Holders (in their capacity as such) and
shall not have any liability to the Holders for any actions taken or not taken
in connection with the matters set forth herein. No provision of this Agreement
shall require the Special Committee or any members thereof to expend or risk
its, his or her own funds or otherwise incur any financial liability in the
performance of any duties hereunder or in the exercise of any rights or powers.

 

14



--------------------------------------------------------------------------------

(c) The Holders shall be intended third-party beneficiaries of the provisions of
this Agreement and shall be entitled to specifically enforce the terms hereof;
provided, that under no circumstances shall the rights of Holders as third-party
beneficiaries pursuant to this Section 4 be enforceable by such Holders or any
other Person acting for or on their behalf other than the Special Committee. The
Special Committee has the sole power and authority to act on behalf of the
Holders in enforcing any of their rights hereunder.

(d) During the Disposition Period, if and to the extent the Special Committee
authorizes the execution and delivery of a Disposition Agreement, the Company
will, and will cause its Subsidiaries to, use commercially reasonable efforts to
effectuate the Disposition of the Potentially Transferable Assets pursuant to
such Disposition Agreement in accordance with its terms.

(e) Notwithstanding anything contained herein to the contrary, the Company shall
not, and shall not permit its Affiliates to: (i) amend any Disposition
Agreement, or waive any right thereunder if such amendment or waiver materially
and adversely affects the rights of the Holders to receive the CVR Payment
Amounts hereunder, unless the Special Committee consents to each such amendment
or waiver, which shall not be unreasonably withheld, delayed, or conditioned;
(ii) assign any Disposition Agreement without the consent of the Special
Committee, unless such assignee agrees to assume all obligations under, and
agrees to be bound in writing to the terms of, a Disposition Agreement and this
Agreement; or (iii) intentionally take any action for the principal purpose of
reducing the amount of CVR Payment Amounts payable under this Agreement.

(f) Except as set forth in Article 3, Section 4.2(a) and Section 4.2(b), none of
the Company or any of its Subsidiaries shall have any obligation or liability
whatsoever to any Person relating to or in connection with any action, or
failure to act, with respect to the sale of the Potentially Transferable Assets.

(g) Following the Disposition Period, the Company shall be permitted to take any
action in respect of the Potentially Transferable Assets in order to satisfy any
wind-down and termination Liabilities of the Potentially Transferable Assets.

Section 4.3 Prohibited Actions.

Unless approved by the Special Committee, prior to the end of the Disposition
Period, the Company shall not grant any lien, security interest, pledge or
similar interest in any Potentially Transferable Assets or any Net Proceeds.
Unless approved by the Special Committee, prior to end of the Disposition
Period, the Company shall not, and shall not permit its Affiliates to, grant,
assign, transfer or otherwise convey any Potentially Transferrable Assets
(including any option to obtain rights) to any third party.

Section 4.4 Books and Records. Until the end of the CVR Term, the Company shall,
and shall cause its Affiliates to, keep true, complete and accurate records in
sufficient detail to support the applicable CVR Payment Amount payable hereunder
in accordance with the terms specified in this Agreement.

 

15



--------------------------------------------------------------------------------

Section 4.5 Audits. Until the expiration of this Agreement and for a period of
one (1) year thereafter, the Company shall keep complete and accurate records in
sufficient detail to support the accuracy of the payments due hereunder. The
Acting Holders shall have the right to cause an independent accounting firm
reasonably acceptable to the Company to audit such records for the sole purpose
of confirming payments for a period covering not more than the date commencing
with the first CVR Payment Period in which the Company or its Affiliates
receives Gross Proceeds and ending on the last day of the CVR Term. The Company
may require such accounting firm to execute a reasonable confidentiality
agreement with the Company prior to commencing the audit. The accounting firm
shall disclose to Rights Agent or the Acting Holders, as applicable, only
whether the reports are correct or not and the specific details concerning any
discrepancies. No other information shall be shared. Such audits may be
conducted during normal business hours upon reasonable prior written notice to
the Company, but no more than frequently than once per year. No accounting
period of the Company shall be subject to audit more than one time by the Acting
Holders, as applicable, unless after an accounting period has been audited by
the Acting Holders, as applicable, the Company restates its financial results
for such accounting period, in which event the Acting Holders, as applicable,
may conduct a second audit of such accounting period in accordance with this
Section 4.5. Adjustments (including remittances of underpayments or overpayments
disclosed by such audit) shall be made by the Company to reflect the results of
such audit, which adjustments shall be paid promptly following receipt of an
invoice therefor. Whenever such an adjustment is made, the Company shall
promptly prepare a certificate setting forth such adjustment, and a brief,
reasonably detailed statement of the facts, computation and methodology
accounting for such adjustment to the extent not already reflected in the audit
report and promptly file with the Rights Agent a copy of such report and
promptly deliver to the Rights Agent a revised CVR Payment Statement for the
relevant CVR Payment Period. The Rights Agent shall be fully protected in
relying on any such report and on any adjustment or statement therein contained
and shall have no duty or liability with respect to, and shall not be deemed to
have knowledge of any such adjustment or any such event unless and until it
shall have received such report. The Acting Holders, as applicable, shall bear
the full cost and expense of such audit unless such audit discloses an
underpayment by the Company of twenty percent (20%) or more of the CVR Payment
Amount due under this Agreement, in which case the Company shall bear the full
cost and expense of such audit. The Rights Agent shall be entitled to rely on
any audit report delivered by the independent accounting firm pursuant to this
Section 4.5.

ARTICLE 5

AMENDMENTS

Section 5.1 Amendments Without Consent of Holders or Rights Agent.

(a) The Company, at any time and from time to time, may (without the consent of
any Person, other than the Rights Agent enter into one or more amendments to
this Agreement for any of the following purposes:

(i) to evidence the appointment of another Person as a successor Rights Agent
and the assumption by any successor Rights Agent of the covenants and
obligations of the Rights Agent herein in accordance with the provisions hereof;

 

16



--------------------------------------------------------------------------------

(ii) subject to Section 6.1, to evidence the succession of another person to the
Company and the assumption of any such successor of the covenants of the Company
outlined herein in a transaction contemplated by Section 6.1;

(iii) to add to the covenants of the Company such further covenants,
restrictions, conditions or provisions as the Company and the Rights Agent will
consider to be for the protection and benefit of the Holders; provided that in
each case, such provisions do not adversely affect the interests of the Holders;

(iv) to cure any ambiguity, to correct or supplement any provision in this
Agreement that may be defective or inconsistent with any other provision in this
Agreement, or to make any other provisions with respect to matters or questions
arising under this Agreement; provided that, in each case, such provisions do
not adversely affect the interests of the Holders;

(v) as may be necessary or appropriate to ensure that the CVRs are not subject
to registration under the Securities Act or the Exchange Act and the rules and
regulations promulgated thereunder, or any applicable state securities or “blue
sky” laws;

(vi) as may be necessary or appropriate to ensure that the Company is not
required to produce a prospectus or an admission document in order to comply
with applicable Law;

(vii) to cancel the CVRs (i) in the event that any Holder has abandoned its
rights in accordance with Section 2.6, (ii) in order to give effect to the
provisions of Section 2.7 or (iii) following a transfer of such CVRs to the
Company or its Affiliates in accordance with Section 2.2 or Section 2.3;

(viii) as may be necessary or appropriate to ensure that the Company complies
with applicable Law; or

(ix) to effect any other amendment to this Agreement for the purpose of adding,
eliminating or changing any provisions of this Agreements, provided that, in
each case, such additions, eliminations or changes do not adversely affect the
interests of the Holders.

(b) Promptly after the execution by the Company of any amendment pursuant to
this Section 5.1, the Company will (or will cause the Rights Agent to) notify
the Holders in general terms of the substance of such amendment in accordance
with Section 7.2.

Section 5.2 Amendments with Consent of Holders.

(a) In addition to any amendments to this Agreement that may be made by the
Company without the consent of any Holder pursuant to Section 5.1, with the
consent of the Acting Holders (whether evidenced in a writing or taken at a
meeting of the Holders), the Company and the Rights Agent may enter into one or
more amendments to this Agreement for the purpose of adding, eliminating or
amending any provisions of this Agreement, even if such addition, elimination or
amendment is adverse to the interests of the Holders.

 

17



--------------------------------------------------------------------------------

(b) Promptly after the execution by the Company and the Rights Agent of any
amendment pursuant to the provisions of this Section 5.2, the Company will (or
will cause the Rights Agent to) notify the Holders in general terms of the
substance of such amendment in accordance with Section 7.2.

Section 5.3 Effect of Amendments.

Upon the execution of any amendment under this Article 5, this Agreement will be
modified in accordance therewith, such amendment will form a part of this
Agreement for all purposes and every Holder will be bound thereby. Upon the
delivery of a certificate from an appropriate officer of the Company which
states that the proposed supplement or amendment is in compliance with the terms
of this Section 5, the Rights Agent shall execute such supplement or amendment.
Notwithstanding anything in this Agreement to the contrary, the Rights Agent
shall not be required to execute any supplement or amendment to this Agreement
that it has determined would adversely affect its own rights, duties,
obligations or immunities under this Agreement. No supplement or amendment to
this Agreement shall be effective unless duly executed by the Rights Agent.

ARTICLE 6

CONSOLIDATION, MERGER, SALE OR CONVEYANCE

Section 6.1 The Company May Not Consolidate, Etc.

During the CVR Term, the Company shall not consolidate with or merge into any
other Person or convey, transfer or lease its properties and assets
substantially as an entirety to any Person, unless:

(a) the Person formed by such consolidation or into which the Company is merged
or the Person that acquires by conveyance or transfer, or that leases, the
properties and assets of the Company substantially as an entirety (the
“Surviving Person”) shall expressly assume payment of amounts on all CVRs (when
and as due hereunder) and the performance of every duty and covenant of this
Agreement on the part of the Company to be performed or observed; and

(b) The Company has delivered to the Rights Agent an Officer’s Certificate,
stating that such consolidation, merger, conveyance, transfer or lease complies
with this Article 6 and that all conditions precedent herein provided for
relating to such transaction have been complied with.

Section 6.2 Successor Substituted.

Upon any consolidation of or merger by the Company with or into any other
Person, or any conveyance, transfer or lease of the properties and assets
substantially as an entirety to any Person in accordance with Section 6.1, the
Surviving Person shall succeed to, and be substituted for, and may exercise
every right and power of, and shall assume all of the obligations of the Company
under this Agreement with the same effect as if the Surviving Person had been
named as the Company herein.

 

18



--------------------------------------------------------------------------------

ARTICLE 7

MISCELLANEOUS

Section 7.1 Notices to Rights Agent and to the Company.

All notices, requests and other communications (each, a “Notice”) to any party
hereunder shall be in writing. Such Notice shall be deemed given (a) on the date
of delivery, if delivered in person, by FedEx or other internationally
recognized overnight courier service or, (except with respect to any Person
other than the Rights Agent), by e-mail (upon confirmation of receipt) prior to
5:00 p.m. in the time zone of the receiving party or on the next Business Day,
if delivered after 5:00 p.m. in the time zone of the receiving party or (b) on
the first Business Day following the date of dispatch, if delivered by FedEx or
by other internationally recognized overnight courier service (upon proof of
delivery), addressed as follows:

if to the Rights Agent, to:

Computershare Trust Company, N.A.

Computershare Inc.

150 Royall Street

Canton, MA 02021

if to the Company, to:

Unum Therapeutics Inc.

200 Cambridge Park Drive, Suite 3100

Cambridge, Massachusetts 02140

Attention: Charles Wilson, President and Chief Executive Officer

Email: [Redacted]

with a copy, which shall not constitute notice, to:

Goodwin Procter LLP

100 Northern Avenue Boston, Massachusetts 02210

Attention: Danielle M. Lauzon, Andrew H. Goodman

Email: dlauzon@goodwinlaw.com, agoodman@goodwinlaw.com

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.

Section 7.2 Notice to Holders.

All Notices required to be given to the Holders will be given (unless otherwise
herein expressly provided) in writing and mailed, first-class postage prepaid,
to each Holder at such Holder’s address as set forth in the CVR Register, not
later than the latest date, and not earlier than the earliest date, prescribed
for the sending of such Notice, if any, and will be deemed given on the date of
mailing. In any case where notice to the Holders is given by mail, neither the
failure to mail such Notice, nor any defect in any Notice so mailed, to any
particular Holder will affect the sufficiency of such Notice with respect to
other Holders.

 

19



--------------------------------------------------------------------------------

Section 7.3 Entire Agreement.

As between the Company and the Rights Agent, this Agreement constitutes the
entire agreement between the parties with respect to the subject matter of this
Agreement, notwithstanding the reference to any other agreement herein, and
supersedes all prior agreements and understandings, both written and oral, among
or between any of the parties with respect to the subject matter of this
Agreement.

Section 7.4 Merger or Consolidation or Change of Name of Rights Agent.

Any Person into which the Rights Agent or any successor Rights Agent may be
merged or with which it may be consolidated, or Person resulting from any merger
or consolidation to which the Rights Agent or any successor Rights Agent shall
be a party, or any Person succeeding to the stock transfer or other shareholder
services business of the Rights Agent or any successor Rights Agent, shall be
the successor to the Rights Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
provided that such Person would be eligible for appointment as a successor
Rights Agent under the provisions of Section 3.3. The purchase of all or
substantially all of the Rights Agent’s assets employed in the performance of
transfer agent activities shall be deemed a merger or consolidation for purposes
of this Section 7.4.

Section 7.5 Successors and Assigns.

This Agreement will be binding upon, and will be enforceable by and inure solely
to the benefit of, the Holders, the Company and the Rights Agent and their
respective successors and assigns. Except for assignments pursuant to
Section 7.4, the Rights Agent may not assign this Agreement without the
Company’s prior written consent. Subject to Section 5.1(a)(ii) and Article 6
hereof, the Company may assign, in its sole discretion and without the consent
of any other party, any or all of its rights, interests and obligations
hereunder to one or more of its Affiliates or to any Person with whom the
Company is merged or consolidated, or any entity resulting from any merger or
consolidation to which the Company shall be a party (each, an “Assignee”);
provided, that in connection with any assignment to an Assignee, the Company
shall agree to remain liable for the performance by the Company of its
obligations hereunder (to the extent the Company exists following such
assignment). The Company or an Assignee may not otherwise assign this Agreement
without the prior consent of the Acting Holders (such consent not to be
unreasonably withheld, conditioned or delayed). Any attempted assignment of this
Agreement in violation of this Section 7.5 will be void ab initio and of no
effect.

Section 7.6 Benefits of Agreement; Action by Acting Holders.

Nothing in this Agreement, express or implied, will give to any Person (other
than the Company, the Rights Agent, the Holders and their respective permitted
successors and assigns hereunder) any benefit or any legal or equitable right,
remedy or claim under this Agreement or under any covenant or provision herein
contained, all such covenants and provisions being for the sole benefit of the
Company, the Rights Agent, the Holders and their permitted successors

 

20



--------------------------------------------------------------------------------

and assigns. The Holders will have no rights hereunder except as are expressly
set forth herein. Except for the rights of the Rights Agent set forth herein,
the Acting Holders will have the sole right, on behalf of all Holders, by virtue
of or under any provision of this Agreement, to institute any action or
proceeding at law or in equity with respect to this Agreement, and no individual
Holder or other group of Holders will be entitled to exercise such rights.

Section 7.7 Governing Law.

This Agreement and the CVRs will be governed by, and construed in accordance
with, the laws of the State of Delaware without regard to the conflicts of law
rules of such state.

Section 7.8 Jurisdiction.

In any action or proceeding between any of the parties hereto arising out of or
relating to this Agreement or any of the transactions contemplated hereby, each
of the parties hereto: (a) irrevocably and unconditionally consents and submits
to the exclusive jurisdiction and venue of the Chancery Court of the State of
Delaware, County of New Castle, or, if under applicable Law exclusive
jurisdiction is vested in the Federal courts, the United States District Court
for the District of Delaware (and appellate courts thereof); (b) agrees that all
claims in respect of such action or proceeding shall be heard and determined
exclusively in accordance with clause (a) of this Section 7.8; (c) waives any
objection to laying venue in any such action or proceeding in such courts;
(d) waives any objection that such courts are an inconvenient forum or do not
have jurisdiction over any Party; and (e) agrees that service of process upon
such Party in any such action or proceeding shall be effective if notice is
given in accordance with Section 7.1 or Section 7.2 of this Agreement.

Section 7.9 WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATION OF THIS WAIVER, (III) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.9.

Section 7.10 Severability Clause.

In the event that any provision of this Agreement, or the application of any
such provision to any Person or set of circumstances, is for any reason
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, will not be impaired or otherwise

 

21



--------------------------------------------------------------------------------

affected and will continue to be valid and enforceable to the fullest extent
permitted by applicable Law. Upon such a determination, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible; provided, however, that if an
excluded provision shall affect the rights, immunities, liabilities, duties or
obligations of the Rights Agent, the Rights Agent shall be entitled to resign
immediately upon written Notice to the Company.

Section 7.11 Counterparts; Effectiveness.

This Agreement may be signed in any number of counterparts, each of which will
be deemed an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement or any counterpart may be
executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original. This Agreement will become effective when each party hereto will
have received a counterpart hereof signed by the other party hereto. Until and
unless each party has received a counterpart hereof signed by the other party
hereto, this Agreement will have no effect and no party will have any right or
obligation hereunder (whether by virtue of any oral or written agreement or any
other communication).

Section 7.12 Termination.

This Agreement will automatically terminate and be of no further force or effect
and, except as provided in Section 3.2, the parties hereto will have no further
liability hereunder, and the CVRs will expire without any consideration or
compensation therefor, upon the expiration of the CVR Term. The termination of
this Agreement will not affect or limit the right of Holders to receive the CVR
Payments under Section 2.4 to the extent earned prior to the termination of this
Agreement, and the provisions applicable thereto will survive the expiration or
termination of this Agreement until such CVR Payments have been made, if
applicable.

Section 7.13 Funds. All funds received by Rights Agent under this Agreement that
are to be distributed or applied by Rights Agent in the performance of services
hereunder (the “Funds”) shall be held by Computershare, as agent for the
Company, and deposited in one or more bank accounts to be maintained by
Computershare in its name as agent for the Company. Until paid pursuant to the
terms of this Agreement, The Rights Agent shall cause Computershare to hold the
Funds through such accounts in: deposit accounts of commercial banks with Tier 1
capital exceeding $1 billion or with an average rating above investment grade by
S&P (LT Local Issuer Credit Rating), Moody’s (Long Term Rating) and Fitch
Ratings, Inc. (LT Issuer Default Rating) (each as reported by Bloomberg Finance
L.P.). The Rights Agent and Computershare shall have no responsibility or
liability for any diminution of the Funds that may result from any deposit
made by Computershare in accordance with this paragraph, including any losses
resulting from a default by any bank, financial institution or other third
party. Computershare may from time to time receive interest, dividends or other
earnings in connection with such deposits.

 

22



--------------------------------------------------------------------------------

Section 7.14 Force Majeure.

Notwithstanding anything to the contrary contained herein, none of the Rights
Agent, the Company or any of its Subsidiaries will be liable for any delays or
failures in performance resulting from acts beyond its reasonable control
including acts of God, pandemics (including COVID-19), terrorist acts, shortage
of supply, breakdowns or malfunctions, interruptions or malfunctions of computer
facilities, or loss of data due to power failures or mechanical difficulties
with information storage or retrieval systems, labor difficulties, war or civil
unrest.

Section 7.15 Further Assurance by Company. The Company agrees that it will
perform, execute, acknowledge and deliver or cause to be performed, executed,
acknowledged and delivered all such further and other acts, instruments and
assurances as may reasonably be required or requested by the Rights Agent for
the carrying out or performing by the Rights Agent of the provisions of this
Agreement.

Section 7.16 Construction.

(a) For purposes of this Agreement, whenever the context requires: singular
terms will include the plural, and vice versa; the masculine gender will include
the feminine and neuter genders; the feminine gender will include the masculine
and neuter genders; and the neuter gender will include the masculine and
feminine genders.

(b) As used in this Agreement, the words “include” and “including,” and
variations thereof, will not be deemed to be terms of limitation, but rather
will be deemed to be followed by the words “without limitation.”

(c) The headings contained in this Agreement are for convenience of reference
only, will not be deemed to be a part of this Agreement and will not be referred
to in connection with the construction or interpretation of this Agreement.

(d) Unless stated otherwise, “Article” and “Section” followed by a number or
letter mean and refer to the specified Article or Section of this Agreement. The
term “Agreement” and any reference in this Agreement to this Agreement or any
other agreement or document includes, and is a reference to, this Agreement or
such other agreement or document as it may have been, or may from time to time
be, amended, restated, replaced, supplemented or novated and includes all
schedules to it.

(e) A period of time is to be computed as beginning on the day following the
event that began the period and ending at 4:30 p.m. on the last day of the
period, if the last day of the period is a Business Day, or at 4:30 p.m. on the
next Business Day if the last day of the period is not a Business Day.

(f) Any reference in this Agreement to a date or time shall be deemed to be such
date or time in New York City, United States, unless otherwise specified. The
parties hereto and the Company have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and the Company and no presumption or burden of proof shall arise
favoring or disfavoring any Person by virtue of the authorship of any provision
of this Agreement.

 

23



--------------------------------------------------------------------------------

(g) All references herein to “$” are to United States Dollars.

[Remainder of page intentionally left blank]

 

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the day and year first above written.

 

UNUM THERAPEUTICS INC. By:  

/s/ John Green

Name:   John Green Title:   Chief Financial Officer COMPUTERSHARE TRUST COMPANY,
N.A. and COMPUTERSHARE INC., On behalf of both entities By:  

/s/ Collin Ekeogu

Name:   Collin Ekeogu Title:   Manager, Corporate Actions